Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Joe Teja on 5/19/21.
The application has been amended as follows: 
A period, “.”, is added to the end of claim 32.

Allowable Subject Matter
Claims 1, 7, 9, 11, 12, 18, 21, 23, and 26-47 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach all of the features of independent claims. The closest prior art is as follows.
Knoble teaches a lighting apparatus (abstract), comprising:
a junction box (20);	
a frame mechanically coupled to the junction box (14, 18) (Col. 4 Lines 28-38); and bars connected to the frame by which the lighting apparatus can be mounted behind one of a ceiling and a wall (Col. 4 Lines 12-22).
Danesh teaches a junction box (2) having a side wall (left and right side, Fig. 2), the side wall having a first end joined to a base end (top of Fig. 2) such that the side wall and the base end together define a cavity (Fig. 2), the side wall having a second end that defines an opening of the cavity (bottom of Fig. 2), the cavity being configured to at least partially contain therein a light source through the opening of the cavity (7).
Morgan teaches the frame (15) having a frame opening (16) to accommodate at least a portion of the junction box (opening is large enough for junction box to pass through (Fig. 1, Fig. 2).
The prior art fails to teach a pair of bracket guides disposed proximate to the frame opening; an L-shaped bracket to couple the junction box to the frame, the L-shaped bracket comprising: a first arm mechanically constrained by the pair of bracket guides; and a second arm coupled to the slot of the junction box, the second arm being integrally formed with the first arm and oriented at a right angle with respect to the first arm, in the context of the rest of the claim language.
No single reference teaches the features discussed above. Further, it would not have been obvious to one of ordinary skill in the art at the time of invention to combine any references to arrive at the above teachings. Therefore, the independent claims are found to be allowable. All further claims depend from the independent claims and are therefore also found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876